DETAILED ACTION
	This action is responsive to 02/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The current invention is directed to a display device that may reduce a bezel area and increase displayable area of the display.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display device comprising: a plurality of pixels arranged in a display area that has a non-quadrangular shape; a first driving circuit including a plurality of first sub-driving circuits each to output a first signal to the plurality of pixels; a second driving circuit including a plurality of second sub-driving circuits each to output a second signal to the plurality of pixels; and a third driving circuit including a plurality of third sub-driving circuits each to output a third signal to the plurality of pixels; wherein a peripheral area outside the display area includes a first peripheral area and a second peripheral area that are symmetrical to each other with respect to the display area therebetween, the plurality of first sub-driving circuits and the plurality of second sub-driving circuits are alternately arranged in a line in the first peripheral area, the plurality of third sub-driving circuits are arranged in a line in the second peripheral area, and a sum of a size of an area in which one of the plurality of first sub-driving circuits is arranged and a size of an area in which one of the plurality of second sub-driving circuits is arranged is equal to a size of an area in which one of the plurality of third sub-driving circuits is arranged”, as recited in claim 1. 
Claims 2-11 depend from and further limit claim 1, and are therefore equally allowed.
b) “A display device comprising: a plurality of signal lines extending in a first direction and arranged in a display area that has a non-quadrangular shape; a plurality of driving circuits arranged in a peripheral area outside the display area and to output a signal to the plurality of signal lines; and a plurality of output lines arranged in the peripheral area and connecting the plurality of driving circuits to the plurality of signal lines, wherein a plurality of sub-driving circuits included in each of the plurality of driving circuits are arranged in a line in the peripheral area, and each of the plurality of output lines includes a portion extending in a direction toward a center of the display area, a virtual extension of the portion crossing the center of the display area”, as recited in claim 12. 
Claims 17-20 depend from and further limit claim 12, and are therefore equally allowed.
c) “A display device comprising: a plurality of signal lines extending in a first direction and arranged in a display area that has a non-quadrangular shape; a plurality of driving circuits arranged in a peripheral area outside the display area and to output a signal to the plurality of signal lines; and a plurality of output lines arranged in the peripheral area and connecting the plurality of driving circuits to the plurality of signal lines, wherein: a plurality of sub-driving circuits included in each of the plurality of driving circuits are arranged in a line in the peripheral area, each of the plurality of output lines includes a portion extending in a direction toward a center of the display area, the plurality of signal lines include a plurality of first signal lines, a plurality of second signal lines, and a plurality of third signal lines, -5- 116052020.1Appin No. 16/905,704 Amdt date February 15, 2022 Reply to Office action of November 16, 2021 the plurality of sub-driving circuits include a plurality of first sub-driving circuits to output a first signal to the plurality of first signal lines, a plurality of second sub-driving circuits to output a second signal to the plurality of second signal lines, and a plurality of third sub-driving circuits to output a third signal to the plurality of third signal lines, the peripheral area includes a first peripheral area and a second peripheral area that are symmetrical to each other with respect to the display area therebetween, the plurality of first sub-driving circuits and the plurality of second sub- driving circuits are alternately arranged in a line in the first peripheral area, the plurality of third sub-driving circuits are arranged in a line in the second peripheral area, and a sum of a size of an area in which one of the plurality of first sub-driving circuits is arranged and a size of an area in which one of the plurality of second sub- driving circuits is arranged is equal to a size of an area in which one of the plurality of third sub-driving circuits is arranged”, as recited in claim 13. 
Claims 14-16 depend on and further limit claim 13, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627